 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 1 of 38 PageID #:8720




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 15 CR 485–9
     v.

JOSÉ ANTONIO MIRELES, JR.                     Judge Virginia M. Kendall
 also known as “Choi”


                JOINT PROPOSED JURY INSTRUCTIONS
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 2 of 38 PageID #:8721




       Members of the jury, I will now instruct you on the law that you must follow

in deciding this case. I will also give you a copy of these instructions to use in the jury

room. You must follow all of my instructions about the law, even if you disagree with

them. This includes the instructions I gave you before the trial, any instructions I

gave you during the trial, and the instructions I am giving you now.

       As jurors, you have two duties. Your first duty is to decide the facts from the

evidence that you saw and heard here in court. This is your job, not my job or anyone

else’s job.

       Your second duty is to take the law as I give it to you, apply it to the facts and

decide if the government has proved the defendant guilty beyond a reasonable doubt.

       You must perform these duties fairly and impartially. Do not let sympathy,

prejudice, fear, or public opinion influence you.

       You must not take anything I said or did during the trial as indicating that I

have an opinion about the evidence or about what I think your verdict should be.




Joint Proposed Instruction No. 1
Seventh Circuit Committee (2012) 1.01
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 3 of 38 PageID #:8722




      The charge against the defendant is in a document called an indictment. You

will have a copy of the indictment during your deliberations.

      The indictment in this case charges the defendant with conspiracy to possess

with intent to distribute and to distribute a controlled substance, namely, a quantity

of a mixture and substance containing a detectable amount of heroin, and five

kilograms or more of a mixture and substance containing a detectable amount of

cocaine.

      The indictment is simply the formal way of telling the defendant what crime

he is accused of committing. It is not evidence that the defendant is guilty. It does not

even raise a suspicion of guilt.




Joint Proposed Instruction No. 2
Seventh Circuit Committee (2012) 1.02
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 4 of 38 PageID #:8723




        The defendant is presumed innocent of the charge. This presumption continues

throughout the case, including during your deliberations. It is not overcome unless,

from all the evidence in the case, you are convinced beyond a reasonable doubt that

the defendant is guilty as charged.

        The government has the burden of proving the defendant’s guilt beyond a

reasonable doubt. This burden of proof stays with the government throughout the

case.

        A defendant is never required to prove his innocence. He is not required to

produce any evidence at all.




Joint Proposed Instruction No. 3
Seventh Circuit Committee (2012) 1.03
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 5 of 38 PageID #:8724




      You must make your decision based only on the evidence that you saw and

heard here in court. Do not consider anything you may have seen or heard outside of

court, including anything from the newspaper, television, radio, the Internet, or any

other source.

      The evidence includes only what the witnesses said when they were testifying

under oath, the exhibits that I allowed into evidence, and the stipulations that the

lawyers agreed to. A stipulation is an agreement that certain facts are true, or that a

witness would have given certain testimony.

      Nothing else is evidence. The lawyers’ statements and arguments are not

evidence. If what a lawyer said is different from the evidence as you remember it, the

evidence is what counts. The lawyers’ questions and objections likewise are not

evidence.

      A lawyer has a duty to object if he thinks a question is improper. If I sustained

objections to questions the lawyers asked, you must not speculate on what the

answers might have been.

      If, during the trial, I struck testimony or exhibits from the record, or told you

to disregard something, you must not consider it.




Joint Proposed Instruction No. 4
Seventh Circuit Committee (2012) 2.01
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 6 of 38 PageID #:8725




      Give the evidence whatever weight you decide it deserves. Use your common

sense in weighing the evidence, and consider the evidence in light of your own

everyday experience.

      People sometimes look at one fact and conclude from it that another fact exists.

This is called an inference. You are allowed to make reasonable inferences, so long as

they are based on the evidence.




Joint Proposed Instruction No. 5
Seventh Circuit Committee (2012) 2.02
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 7 of 38 PageID #:8726




      You may have heard the terms “direct evidence” and “circumstantial evidence.”

Direct evidence is evidence that directly proves a fact. Circumstantial evidence is

evidence that indirectly proves a fact.

      You are to consider both direct and circumstantial evidence. The law does not

say that one is better than the other. It is up to you to decide how much weight to

give to any evidence, whether direct or circumstantial.




Joint Proposed Instruction No. 6
Seventh Circuit Committee (2012) 2.03
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 8 of 38 PageID #:8727




      Do not make any decisions simply by counting the number of witnesses who

testified about a certain point.

      You may find the testimony of one witness or a few witnesses more persuasive

than the testimony of a larger number. You need not accept the testimony of the

larger number of witnesses.

      What is important is how truthful and accurate the witnesses were and how

much weight you think their testimony deserves.




Joint Proposed Instruction No. 7
Seventh Circuit Committee (2012) 2.04
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 9 of 38 PageID #:8728




      The defendant has an absolute right not to testify or present evidence. You

may not consider in any way the fact that the defendant did not testify or present

evidence. You should not even discuss it in your deliberations.




Joint Proposed Instruction No. 8
Seventh Circuit Committee (2012) 2.05
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 10 of 38 PageID #:8729




       Part of your job as jurors is to decide how believable each witness was, and how

much weight to give each witness’ testimony. You may accept all of what a witness

says, or part of it, or none of it.

       Some factors you may consider include:

       -      [the age of the witness;]

       -      the intelligence of the witness;

       -      the witness’ ability and opportunity to see, hear, or know the things the
              witness testified about;

       -      the witness’ memory;

       -      the witness’ demeanor;

       -      whether the witness had any bias, prejudice, or other reason to lie or
              slant the testimony;

       -      the truthfulness and accuracy of the witness’ testimony in light of the
              other evidence presented; and

       -      inconsistent or consistent statements or conduct by the witness.




Joint Proposed Instruction No. 9
Seventh Circuit Committee (2012) 3.01
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 11 of 38 PageID #:8730




      It is proper for an attorney to interview any witness in preparation for trial.




Joint Proposed Instruction No. 10
Seventh Circuit Committee (2012) 3.02
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 12 of 38 PageID #:8731




      [You have heard evidence that before the trial, [a] witness[es] made [a]

statement[s] that may be inconsistent with [his; their] testimony here in court. You

may consider an inconsistent statement made before the trial [only] to help you decide

how believable a witness’ testimony was here in court. [If an earlier statement was

made under oath, then you can also consider the earlier statement as evidence of the

truth of whatever the witness said in the earlier statement.]]




Joint Proposed Instruction No. 11
Seventh Circuit Committee (2012) 3.03
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 13 of 38 PageID #:8732




      You have heard testimony from Jesus Valencia, Julio Andrade, and Donald

Williams, who:

      -     were promised or received a benefit in return for his testimony and
            cooperation with the government;

      -     has each stated that he was involved in the crimes that the defendant is
            charged with committing.

      You may give each of these witnesses testimony whatever weight you believe

is appropriate, keeping in mind that you must consider that testimony with caution

and great care.




Joint Proposed Instruction No. 12
Seventh Circuit Committee (2012) 3.05
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 14 of 38 PageID #:8733




      You may consider evidence that Jesus Valencia, Julio Andrade, and Donald

Williams were convicted of crimes only in deciding the believability of their

testimony. You may not consider it for any other purpose.




Joint Proposed Instruction No. 13
Seventh Circuit Committee (2012) 3.06
  Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 15 of 38 PageID #:8734




       [You have heard testimony and evidence that the defendant committed acts

other than the ones charged in the indictment. Specifically, you have heard: (i) that

the defendant failed to file tax returns in 2014 and 2015; and (ii) that the defendant

escaped and fled from custody following his arrest on October 25, 2016.

       Before using this evidence, you must decide whether it is more likely than not

that the defendant did these acts that are not charged in the indictment. If you decide

that the defendant failed to file tax returns in 2014 and 2015, then you may consider

this evidence to help you decide whether the defendant had a legitimate source for the

funds identified in his Bank of America bank account, and if not, whether the reason

why he failed to report this income was due to his knowing participation in the charged

narcotics conspiracy.

       If you decide that the defendant escaped and fled from custody following his

arrest, then you may consider this evidence to help you decide whether the defendant

knew he was guilty of committing narcotics trafficking crimes.

       You may not consider this evidence for any other purpose. Keep in mind that

the defendant is on trial here for conspiracy to commit narcotics-related offenses, not

for the other acts.]




Joint Proposed Instruction No. 14
Seventh Circuit Committee (2012) 3.11 (modified)
United States v. Lawson, 776 F.3d 519, 520–21 (7th Cir. 2015)
United States v. Briscoe, 896 F.2d 1476, 1500 (7th Cir. 1990)
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 16 of 38 PageID #:8735




      You have heard testimony from the following witnesses:

      -      HSI Special Agent Tino Gonzalez, who gave opinions and testimony
             about narcotics trafficking;

      -      [chemist]

      -      [fingerprints]

      -      [Spanish/English translation]

      You do not have to accept this witness’s opinions. You should judge the

witness’s opinions and testimony the same way you judge the testimony of any other

witness. In deciding how much weight to give to these opinions and testimony, you

should consider the witness’s qualifications, how she reached her opinions, and the

factors I have described for determining the believability of testimony.




Joint Proposed Instruction No. 15
Seventh Circuit Committee (2012) 3.13
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 17 of 38 PageID #:8736




      You have heard recorded conversations. This is proper evidence that you

should consider together with and in the same way you consider the other evidence.

      You were also given transcripts of the conversations to help you follow the

recordings as you listened to them. The recordings are the evidence of what was said

and who said it. The transcripts are not evidence. If you noticed any differences

between what you heard in a conversation and what you read in the transcripts, your

understanding of the recording is what matters. In other words, you must rely on

what you heard, not what you read. And if you could not hear or understand certain

parts of a recording, you must ignore the transcripts as far as those parts are

concerned.

      I am providing you with the recordings and a device with instructions on its

use. It is up to you to decide whether to listen to the recordings during your

deliberations. You may, if you wish, rely on your recollections of what you heard

during the trial.




Joint Proposed Instruction No. 16
Seventh Circuit Committee (2012) 3.14
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 18 of 38 PageID #:8737




      During the trial, Spanish language recordings were admitted into evidence.

You were also given English transcripts of those recordings so you could consider the

contents of the recordings. It is up to you to decide whether a transcript is accurate,

in whole or in part. You may consider the translators knowledge, training, and

experience, the nature of the conversation, and the reasonableness of the translation

in light of all of the evidence in the case. You may not rely on any knowledge you may

have of the Spanish language. Rather, your consideration of the transcripts should

be based on the evidence introduced in the trial.




Joint Proposed Instruction No. 17
Seventh Circuit Committee (2012) 3.15
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 19 of 38 PageID #:8738




      Certain summaries were admitted in evidence. You may use those summaries

as evidence.




Joint Proposed Instruction No. 18
Seventh Circuit Committee (2012) 3.16
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 20 of 38 PageID #:8739




      [Certain [summaries; charts; etc.] were shown to you to help explain other

evidence that was admitted, [specifically, identify the demonstrative exhibit, if

appropriate]. These [summaries; charts] are not themselves evidence or proof of any

facts, [so you will not have these particular [summaries; charts] during your

deliberations]. [If they do not correctly reflect the facts shown by the evidence, you

should disregard the [summaries; charts] and determine the facts from the underlying

evidence.]]




Joint Proposed Instruction No. 19
Seventh Circuit Committee (2012) 3.17
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 21 of 38 PageID #:8740




      If you have taken notes during the trial, you may use them during

deliberations to help you remember what happened during the trial. You should use

your notes only as aids to your memory. The notes are not evidence. All of you should

rely on your independent recollection of the evidence, and you should not be unduly

influenced by the notes of other jurors. Notes are not entitled to any more weight than

the memory or impressions of each juror.




Joint Proposed Instruction No. 20
Seventh Circuit Committee (2012) 3.18
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 22 of 38 PageID #:8741




      You have heard evidence obtained from the government’s use of wiretaps to

intercept communications over telephones and Instagram accounts. The government

is permitted to use these techniques. You should consider evidence obtained this way

together with and in the same way you consider the other evidence.




Joint Proposed Instruction No. 21
Seventh Circuit Committee (2012) 3.19 (modified)
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 23 of 38 PageID #:8742




      The indictment charges the defendant with conspiracy to knowingly and

intentionally possess with intent to distribute and to distribute a controlled

substance, namely, heroin and cocaine. In order for you to find the defendant guilty

of the charge of conspiracy, the government must prove the following elements beyond

a reasonable doubt:

      1.     The conspiracy as charged existed; and

      2.     The defendant knowingly became a member of the conspiracy with an

             intent to advance the conspiracy.

      If you find from your consideration of all the evidence that the government has

proved each of these elements beyond a reasonable doubt, then you should find the

defendant guilty.

      If, on the other hand, you find from your consideration of all the evidence that

the government has failed to prove any one of these elements beyond a reasonable

doubt, then you should find the defendant not guilty.




Joint Proposed Instruction No. 22
Seventh Circuit Committee (2012) 5.08(B)
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 24 of 38 PageID #:8743




      A conspiracy is an express or implied agreement between two or more persons

to commit a crime. A conspiracy may be proven even if its goal or goals were not

accomplished.

      In deciding whether the charged conspiracy existed, you may consider all of

the circumstances, including the words and acts of each of the alleged participants.




Joint Proposed Instruction No. 23
Seventh Circuit Committee (2012) 5.09
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 25 of 38 PageID #:8744




      To be a member of a conspiracy, the defendant does not need to join it at the

beginning, and he does not need to know all of the other members or all of the means

by which the illegal goals of the conspiracy were to be accomplished. The government

must prove beyond a reasonable doubt that the defendant was aware of the illegal

goals of the conspiracy and knowingly joined the conspiracy.

      A defendant is not a member of a conspiracy just because he knew and/or

associated with people who were involved in a conspiracy, knew there was a

conspiracy, and/or was present during conspiratorial discussions.

      In deciding whether a particular defendant joined the charged conspiracy, you

must base your decision only on what the defendant did or said. To determine what

that defendant did or said, you may consider that defendant’s own words or acts. You

may also use the words or acts of other persons to help you decide what the defendant

did or said.




Joint Proposed Instruction No. 24
Seventh Circuit Committee (2012) 5.10
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 26 of 38 PageID #:8745




      A mixture and substance containing a detectable amount of heroin is a

controlled substance.

      A mixture and substance containing a detectable amount of cocaine is a

controlled substance.




Joint Proposed Instruction No. 25
Seventh Circuit Committee (2012), p. 647 – 21 U.S.C. § 841(a)(1)
Definition of Controlled Substance
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 27 of 38 PageID #:8746




      A person “distributes” a controlled substance if she delivers or transfers

possession of the controlled substance to someone else or causes a person to deliver

or transfer possession of the controlled substance to another person.




Joint Proposed Instruction No. 26
Seventh Circuit Committee (2012), p. 640 – 21 U.S.C. § 841(a)(1)
Definition of Distribution
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 28 of 38 PageID #:8747




      A person acts knowingly if he realizes what he is doing and is aware of the

nature of his conduct, and does not act through ignorance, mistake, or accident. [In

deciding whether the defendant acted knowingly, you may consider all of the

evidence, including what the defendant did or said.]




Joint Proposed Instruction No. 27
Seventh Circuit Committee (2012) 4.10
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 29 of 38 PageID #:8748




      A person possesses an object if she has the ability and intention to exercise

direction or control over the object, either directly or through others. A person may

possess an object even if she is not in physical contact with it.




Joint Proposed Instruction No. 28
Seventh Circuit Committee (2012) 4.13
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 30 of 38 PageID #:8749




      The indictment charges that the crimes happened “on or about” certain dates.

The government must prove that the crimes happened reasonably close to the dates

alleged. The government is not required to prove that the crimes happened on those

exact dates.




Joint Proposed Instruction No. 29
Seventh Circuit Committee (2012) 4.05
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 31 of 38 PageID #:8750




      In deciding your verdict, you should not consider the possible punishment for

the defendant. If you decide that the government has proved the defendant guilty

beyond a reasonable doubt, then it will be my job to decide on the appropriate

punishment.




Joint Proposed Instruction No. 30
Seventh Circuit Committee (2012) 4.08
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 32 of 38 PageID #:8751




      Once you are all in the jury room, the first thing you should do is choose a

foreperson. The foreperson should see to it that your discussions are carried on in an

organized way and that everyone has a fair chance to be heard. You may discuss the

case only when all jurors are present.

      Once you start deliberating, do not communicate about the case or your

deliberations with anyone except other members of your jury. You may not

communicate with others about the case or your deliberations by any means. This

includes oral or written communication, as well as any electronic method of

communication, such as telephone, cell phone, smart phone, iPhone, Blackberry,

computer, text messaging, instant messaging, the Internet, chat rooms, blogs,

websites, or services like Facebook, MySpace, LinkedIn, YouTube, Twitter or any

other method of communication.

      If you need to communicate with me while you are deliberating, send a note

through the court security officer. The note should be signed by the foreperson, or by

one or more members of the jury. To have a complete record of this trial, it is

important that you do not communicate with me except by a written note. I may have

to talk to the lawyers about your message, so it may take me some time to get back

to you. You may continue your deliberations while you wait for my answer. Please be

advised that transcripts of trial testimony are not available to you. You must rely on

your collective memory of the testimony.
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 33 of 38 PageID #:8752




      If you send me a message, do not include the breakdown of any votes you may

have conducted. In other words, do not tell me that you are split 6-6, or 8-4, or

whatever your vote happens to be.




Joint Proposed Instruction No. 31
Seventh Circuit Committee (2012) 7.01
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 34 of 38 PageID #:8753




      Verdict forms have been prepared for you. You will take these forms with you

to the jury room.

      [Read the verdict forms]

      When you have reached unanimous agreement, your foreperson will fill in,

date, and sign the verdict form. Each of you will sign it.

      Advise the court security officer once you have reached a verdict. When you

come back to the courtroom, I will read the verdict aloud.




Joint Proposed Instruction No. 32
Seventh Circuit Committee (2012) 7.02
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 35 of 38 PageID #:8754




      If you find the defendant guilty of the offense charged in the indictment, you

must then determine the type and amount of controlled substance that the

government has proven was involved in the offense.

      You will see on the verdict form questions concerning the amount of heroin and

cocaine involved in the offense charged in the indictment. You should consider these

questions only if you have found that the government has proven the defendant guilty

of the offense charged in the indictment.




Joint Proposed Instruction No. 33
Seventh Circuit Committee, Drug Quantity/Special Verdict Instructions (modified)
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 36 of 38 PageID #:8755




      The verdict must represent the considered judgment of each juror. Your

verdict, whether it is guilty or not guilty, must be unanimous.

      You should make every reasonable effort to reach a verdict. In doing so, you

should consult with each other, express your own views, and listen to your fellow

jurors’ opinions. Discuss your differences with an open mind. Do not hesitate to re-

examine your own view and change your opinion if you come to believe it is wrong.

But you should not surrender your honest beliefs about the weight or effect of

evidence just because of the opinions of your fellow jurors or just so that there can be

a unanimous verdict.

      The twelve of you should give fair and equal consideration to all the evidence.

You should deliberate with the goal of reaching an agreement that is consistent with

the individual judgment of each juror.

      You are impartial judges of the facts. Your sole interest is to determine

whether the government has proved its case beyond a reasonable doubt.




Joint Proposed Instruction No. 34
Seventh Circuit Committee (2012) 7.03
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 37 of 38 PageID #:8756




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 15 CR 485–9
      v.

JOSÉ ANTONIO MIRELES, JR.                        Judge Virginia M. Kendall
 also known as “Choi”

                                 VERDICT FORM

      With respect to the charge in the indictment, we, the jury, find as follows as to

defendant JOSE ANTONIO MIRELES, JR.:

      NOT GUILTY                              GUILTY

      If you find defendant guilty of the offense charged in the indictment, then you

must find the amount of controlled substances involved in the offense that have been

proved beyond a reasonable doubt.

      The amount of controlled substances involved in the offense charged in Count

One are: (1) the amount of controlled substances you find, beyond a reasonable doubt,

defendant agreed to possess with intent to distribute or distribute while he was a

member of the charged conspiracy; and (2) the amount of controlled substances that

you find, beyond a reasonable doubt, defendant’s co-conspirators agreed to possess

with intent to distribute or distribute, which were known to or reasonably foreseeable

to defendant while he was a member of the charged conspiracy:

      With respect to the charge in Count One of the indictment, we, the jury, find

the following controlled substance(s) in the amount shown [place an X on the

appropriate lines below] were involved in the offense:
 Case: 1:15-cr-00485 Document #: 696 Filed: 07/08/19 Page 38 of 38 PageID #:8757




Mixtures Containing Heroin


A measurable quantity of mixtures
containing heroin                                 Yes______          No____


Mixtures Containing Cocaine

5 kilograms or more of mixtures
Containing cocaie                                 Yes_____           No_____

500 grams or more, but less than 5 kilograms,     Yes_____           No_____
of mixtures containing cocaine

A measurable quantity, but less than 500 grams,
of mixtures containing cocaine                    Yes______          No____




FOREPERSON




                                      Date
